CM ADVISORS FAMILY OF FUNDS FILED VIA EDGAR June 5, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: CM Advisors Family of Funds File No. 333-101585 Ladies and Gentlemen: On behalf of CM Advisors Family of Funds (the “Registrant”) and pursuant to Rule 497 under the Securities Act of 1933 (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data format Risk/Return Summary information using the eXtensible Business Reporting Language (XBRL).The interactive data file included as an exhibit to this filing relates to the Class I Shares Prospectus and Statement of Additional Information (the “SAI”) for the CM Advisors Defensive Fund, a new series of the Registrant, as filed with the Commission pursuant to Rule 497(c) under the Securities Act on June 2, 2014 (accession number 0001111830-14-000355).The Class I Shares Prospectus and the SAI are incorporated by reference into this Rule 497 filing. Please contact the undersigned at 513/587-3418 if you have any questions concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary
